In an action to recover damages, inter alia, for wrongful death, Belair & Evans L. L. P. appeals from so much of an order of the Supreme Court, Richmond County (J. Leone, J.), dated February 8, 2000, as granted that branch of the cross motion of the defendant Jeffrey Kalman which was to impose a sanction upon it for frivolous conduct.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently concluded that the appellant’s conduct was frivolous within the meaning of 22 NYCRR 130-1.1 and imposed a sanction upon it (see, Hampton v Hampton, 261 AD2d 362). Santucci, J. P., Krausman, Luciano and Feuerstein, JJ., concur.